Citation Nr: 9934859	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-03 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945 and was a prisoner of war (POW) of the German 
government from July 1944 to May 1945.  This case comes to 
the Board of Veterans' Appeals (Board) from an August 1996 RO 
rating decision which determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for hypertension as secondary to service-connected 
PTSD.  

In August 1998, the Board remanded the case to the RO for 
additional development.  In that remand, the Board noted that 
the veteran had not submitted a timely substantive appeal 
with regard to the issue of an increased rating for PTSD.  As 
it appeared from a statement of the veteran's representative 
that a new claim for an increased rating for PTSD was being 
raised, the Board referred that issue to the RO.  The RO 
subsequently denied the claim for an increased rating for 
PTSD in a May 1999 rating decision.  As the veteran has not 
submitted a notice of disagreement with this determination, 
the issue of an increased rating for PTSD is not presently in 
appellate status.  


FINDINGS OF FACT

In an August 1986 rating decision, the RO denied service 
connection for hypertension as secondary to service-connected 
PTSD; the veteran did not appeal the RO determination.  
Evidence received since the August 1986 determination by the 
RO is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for hypertension as secondary to 
service-connected PTSD; and the August 1986 RO decision is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1942 to 
September 1945, with a period as a POW of the German 
government from July 1944 to May 1945.  A review of his 
service medical records shows that on an enlistment medical 
examination in October 1942 the veteran's blood pressure 
reading was 130/84.  On a September 1945 separation medical 
examination, the veteran's blood pressure reading was 142/80.  
Service medical records are negative for treatment of a 
psychiatric disorder.

VA outpatient records from February and June 1977 show the 
veteran was diagnosed with hypertension which was treated 
with medication.  There was no reference to treatment or a 
diagnosis of a psychiatric disorder.  

In a July 1977 rating decision, the RO denied service 
connection for hypertension.  

A September 1983 VA hospital summary indicates that the 
veteran underwent an abdominal ultrasonography.  His 
diagnoses included unstable angina and hypertension that was 
under good control.  There was no reference to treatment or a 
diagnosis of a psychiatric disorder.  

A subsequent September 1983 VA hospital summary indicates 
that the veteran underwent a cardiac catheterization.  His 
diagnoses included atherosclerotic cardiovascular disease and 
hypertension.  There was no reference to treatment or a 
diagnosis of a psychiatric disorder.  

An October 1983 VA memorandum from the Social Work Service at 
the Charleston VA Medical Center indicates that the veteran 
reported that he had been under severe financial stress prior 
to his severe coronary artery disease.  

A May 1984 letter from the Social Security Administration 
(SSA) indicates that the veteran was awarded disability 
benefits.

VA POW protocol examinations were conducted from May 1985 to 
January 1986.  In May 1985, the veteran was interviewed by a 
social worker, and a social work assessment report dated in 
September 1985 indicates that the veteran's complaints about 
feeling depressed and nervous could possibly be related to 
his deteriorating state of health and recent open heart 
surgery.  On a June 1985 outpatient record, the veteran 
reported that he had chest pain that usually occurred with 
emotional stress and not necessarily exertion.  It was noted 
on that same record that he had a history of hypertension for 
10 years.  The assessment was heart disease.  On an August 
1985 consultation report, the veteran's medical problems 
included high blood pressure.  The assessment included 
hypertension.  A January 1986 outpatient record indicates an 
assessment of PTSD, World War II POW, mild to moderate.  On a 
February 1986 special ex-POW examination report, the 
diagnoses included history of visits to a local doctor for 
nervousness and hypertension, apparently beginning about 10 
years after discharge from service; PTSD, World War II, POW, 
German, history of ethanol abuse; and hypertension, moderate 
to good control most of the time.  In March 1986, a VA doctor 
reviewed all the veteran's diagnoses with the veteran.  

In a June 1986 rating decision, the RO granted service 
connection for PTSD.  

In July 1986, the veteran submitted a claim for service 
connection for hypertension as secondary to service-connected 
PTSD, asserting that PTSD "brought on" his hypertension.  

In an August 1986 rating decision, the RO denied service 
connection for hypertension as secondary to service-connected 
PTSD.  The veteran was notified of this decision in September 
1986; he did not appeal this determination.  

A June 1987 VA examination report indicates that the veteran 
reportedly had open-heart surgery in November 1983 and that 
he was still taking cardiac medications.  Regarding his 
nervous system, it was noted that there was no evidence of a 
mental disorder but that the veteran apparently had anxiety 
for which he was being medicated.  The diagnoses included 
anxiety and residuals of open-heart surgery.  

A December 1990 operative report from Carolinas Medical 
Center indicates that the veteran underwent a left carotid 
endarterectomy with Gortex patch angioplasty.  

A July 1991 VA hospital summary indicates diagnoses of 
alcohol intoxication, mild volume overload, hypertension, and 
coronary artery disease.  

VA records dated from March 1993 to June 1994 indicate a 
history of hypertension and PTSD.  A June 1994 outpatient 
record indicates that the veteran reported chest pains two or 
three times a week that were associated with anxiety or 
overexertion such as doing yard work.  

On an August 1994 VA examination for PTSD, it was noted in 
the veteran's psychiatric history that he had had a 
hospitalization in the late 1980s for a suicide attempt and 
that he had been followed in the mental hygiene clinic ever 
since.  There was no reference to hypertension.  

On a December 1994 VA examination for housebound status or 
permanent need for regular aid and attendance, the veteran's 
complaints pertained in part to circulatory problems.  The 
diagnoses included claudication and PTSD.  

A January 1995 medical report from Thomas Fox, M.D., 
indicates that the veteran was evaluated for Parkinsonism.  
In evaluating his blood pressure, a left carotid bruit was 
found.  The veteran's background as a POW with resulting 
problems with PTSD and disabilities related to frostbite of 
the lower extremities was noted.  A formal mental status 
examination was not performed, but the veteran's mental 
status was found to be normal by conversation.  

A January 1995 vascular lab study report from Dr. Fox 
indicates that a transcranial Doppler was performed.  There 
was no reference to treatment or a diagnosis of a psychiatric 
disorder.  

Medical records dated from August 1993 to May 1996 from The 
Sanger Clinic indicate treatment for multiple ailments to 
include hypertension.  A July 1995 progress note indicates a 
history of systemic arterial hypertension and a history of 
orthostatic hypertension, presumed secondary to mild 
autonomic neuropathy.  There was no reference to treatment or 
a diagnosis of a psychiatric disorder.  

Medical records dated from January 1995 to May 1996 from the 
Mercy Medical Clinic indicate continued treatment for 
hypertension.  There was no reference to treatment or a 
diagnosis of a psychiatric disorder.  

In July 1996, the veteran applied to reopen his claim for 
service connection for hypertension as secondary to service-
connected PTSD.  

In an August 1996 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for hypertension as secondary to 
service-connected PTSD.

A September 1996 medical report from The Sanger Clinic 
indicates treatment for coronary atherosclerotic heart 
disease and peripheral vascular disease.  There was no 
reference to treatment or a diagnosis of a psychiatric 
disorder.  

A January 1997 progress note from The Sanger Clinic indicates 
treatment for coronary atherosclerotic heart disease.  There 
was no reference to treatment or a diagnosis of a psychiatric 
disorder.  

In his February 1997 substantive appeal, the veteran claimed 
that his PTSD had contributed to his hypertensive condition.  
He stated that it was "common knowledge" that prolonged 
stress contributed to hypertension.  He argued that his 
emotional conflicts and anger had contributed to numerous 
health problems to include his hypertension.  

Medical records dated from April 1995 to October 1997 from 
Dr. Rutledge, Dr. Fulmer, and Dr. Anandpura show treatment 
for multiple physical ailments, including hypertension in 
January 1996.  There was no reference to treatment or a 
diagnosis of a psychiatric disorder.  

Medical records dated from May to August 1998 from Dr. Fox 
indicate treatment for multiple ailments to include 
hypertension and depression.  

In an August 1998 remand, the Board directed that the RO 
notify the veteran of the necessity of providing statements 
from any doctors who may provide competent medical evidence 
of a nexus between his hypertension and his service-connected 
PTSD or service.  The RO was also to request records from the 
SSA regarding a decision for disability benefits.  The RO 
complied with these directives in September 1998 letters to 
the veteran and SSA.  

In a November 1998 letter, the veteran related some of his 
experiences as a POW, to include malnutrition, trench foot, 
exhaustion, hemorrhoids, dysentery, and other diseases.  He 
indicated that he had high blood pressure that was controlled 
by medicine for "long years" and that he had undergone a 
bypass operation in the early 1980s.  He stated that at night 
he awoke with nightmares.  

In November 1998, an Army Air Forces certificate of 
appreciation for war service to the veteran was received.

Medical records dated in November 1998 from Piedmont Medical 
Center indicate that the veteran was hospitalized for a 
gastrointestinal bleed and evaluation of his cardiac status.  
The impression included hypertension.  There was no reference 
to treatment or a diagnosis of a psychiatric disorder.  

In April 1999, the SSA responded to the RO's request for 
records, stating that the veteran's records were no longer 
available.    

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
hypertension, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

In the present case, a claim for service connection for 
hypertension as secondary to service-connected PTSD was 
previously denied by the RO in an August 1986 decision; the 
veteran did not perfect an appeal; and this decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New 
and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the RO denied the claim for service connection for 
hypertension as secondary to service-connected PTSD in August 
1986, it considered service medical records from the 
veteran's 1942-1945 active military service which showed that 
his blood pressure was then normal and that there was no 
reference to treatment or a diagnosis of a psychiatric 
disorder.   Post-service medical evidence shows hypertension 
in 1977, but there was as yet no diagnosis of a psychiatric 
disorder at that time.  In fact, the veteran was not 
diagnosed with PTSD until he underwent a VA POW protocol 
examination in January 1986.  At the time of the August 1986 
RO decision, there was no medical evidence linking 
hypertension to the veteran's service-connected PTSD (or to 
service).

Evidence submitted since the August 1986 RO decision includes 
VA and private medical records dating from 1987 to 1998, many 
years after service, reflecting evaluation and treatment for 
a variety of ailments to include hypertension and PTSD.  Such 
medical records do not link the veteran's hypertension to his 
service-connected PTSD, either directly or by aggravation.  
(Nor do the medical records link hypertension to service).  
The additional medical evidence is cumulative of medical 
records considered by the RO when it denied the claim in 
August 1986; such is not new evidence.  Vargas-Gonzalez v. 
West, 12 Vet.App. 321 (1999).  The additional medical 
evidence also is not material evidence as it does not provide 
a nexus between hypertension and service-connected PTSD, and 
is therefore not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge, supra.  The entire record shows that the 
veteran has not submitted medical evidence linking his 
hypertension to his service-connected PTSD, despite many 
opportunities to do so.  

Since the 1986 RO decision, the veteran has again asserted 
that his service-connected PTSD contributed to his 
hypertensive condition.  This assertion is not new as it is 
cumulative or redundant of the veteran's statements which 
were of record at the time of the prior final denial of the 
claim for service connection.  Reid v. Derwinski, 2 Vet. App. 
312 (1992).  Moreover, as a layman, he has no competence to 
give a medical opinion on the diagnosis or etiology of a 
condition, and his statements on such matters are not 
material evidence to reopen the claim.  38 C.F.R. § 3.156; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board concludes that new and material evidence has not 
been submitted since the August 1986 RO decision which denied 
service connection for hypertension as secondary to service-
connected PTSD.  Thus, the claim has not been reopened, and 
the August 1986 RO decision remains final.


ORDER

The application to reopen a claim for service connection for 
hypertension as secondary to service-connected PTSD is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

